DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-11, 13, 14 and 16-20 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13, 14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (“Surface properties of silica nanoparticles modified with polymers for polymer nanocomposite applications”).

	Regarding claims 1, 16 and 20, Shin teaches a process comprising: contacting a metal oxide substrate, silica, with an acrylate monomer; and exposing the metal oxide and the acrylate to UV radiation as a primary energy source for 10 minutes to form covalent bonds between the metal oxide and the acrylate (Section 2.3 and Figure 1). Shin teaches all the critical limitations of claims 1 and 16; therefore, Shin anticipates the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Clevenger et al. (U.S. PGPUB No. 2017/0224882).

Regarding claims 2-4, Shin teaches all the limitations of claim 1, but fails to teach a metal alkoxide intermediate layer on the surface of the substrate as claimed in claims 2-4. However, Clevenger teaches functionalization of substrates, such as native oxide surfaces of titanium (0015 and 0065), with organic compounds (0035). Clevenger further teaches that an intermediate layer may be formed on the substrate prior to exposure to conditions to graft the organic compound (0053). Clevenger teaches that the intermediate layer is a zirconium t-butoxide layer (0055 and 0065). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin’s process by including an intermediate layer based on zirconium t-butoxide as disclosed by Clevenger. One would have been motivated to make this modification as Clevenger teaches that the intermediate layer can be used to improve adhesion to a metal oxide surface by providing functional groups for reaction with the organic compounds (0057).

3.	Claims 5, 6, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Franking et al. (“Highly Stable Molecular Layers on Nanocrystalline Anatase TiO2 through Photochemical Grafting”).

	Regarding claims 5, 6, 13, 14 and 18, Shin teaches all the critical limitations of claim 1, but fails to teach the process conducted on a titania substrate in an inert atmosphere and the UV radiation specifically having a wavelength of 254 nm.
	However, Franking teaches a similar process comprising: contacting a titanium dioxide substrate (Experimental Section, page 10677) with the unsaturated monomer, 1-dodecene (Experimental Section, page 10677, and note that this compound includes an alkene which is a photolabile group); and exposing the titanium dioxide and 1-dodecene to UV radiation as the primary energy source at a wavelength of 254 nm in an inert atmosphere (Experimental Section, page 10677) that forms covalent bonds between the titanium dioxide surface and the photolabile functional group (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin’s process by utilizing a titania substrate and conducting the reaction in an inert atmosphere at the particular wavelength as disclosed by Franking. One would have been motivated to make these modifications as one could have substituted one metal oxide for another with a reasonable expectation of success (given the similar structure and reactivity) and one could have utilized Franking’s reaction conditions for Shin’s relatively undefined conditions as Franking makes clear these conditions are conducive for reacting an unsaturated monomer to a metal oxide substrate.

4.	Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Müller et al. (“Influences of protein films on antibacterial or bacteria-repellant surface coatings in a model system using silicon wafers”).

	Regarding claims 7-11, Shin teaches all the critical limitations of claim 1, but fails to teach the acrylate having the formula I. However, Müller teaches immobilization of acrylate monomer, 12-methacryloyloxydodecylpyridinium bromide, 
    PNG
    media_image1.png
    502
    389
    media_image1.png
    Greyscale
(which meets the limitations of claims 7-11) on a silica surface (abstract and Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Müller’s acrylate monomer in place of Shin’s monomer. One would have been motivated to make this modification as Müller teaches that this monomer can be used to provide antibacterial properties to the surface (Sections 4 and 5).

5.	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin.

Regarding claim 17, Shin teaches all the limitations of claim 1, including irradiation for 10 minutes (Section 2.3). However, the time needed for exposure can be adjusted by inclusion of initiators and the time for exposure is a result-effective variable as altering the time will ultimately alter the amount of covalent bonds that are formed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range of less than 5 minutes through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Larsson et al. (U.S. Pat. No. 6303278).

Regarding claim 19, Shin teaches all the limitations of claim 1, but fails to teach the acrylate monomer in the form of an aerosolized spray. However, Larsson teaches functionalization of surfaces (abstract) by applying unsaturated acrylate monomers and a photoinitiator to the surface (column 5, lines 6-30) followed by irradiation with UV light (abstract and column 5, line 66-column 6, line 3). Further, Larsson teaches that the unsaturated acrylate monomer and initiator can be applied from an aerosolized spray (column 5, lines 6-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin’s process by applying the acrylate from an aerosolized spray as disclosed by Larsson. One would have been motivated to make this modification as Larsson teaches that this is a preferred application embodiment (column 5, lines 25-30).

Conclusion
	Claims 1-11, 13, 14 and 16-20 are pending.
	Claims 1-11, 13, 14 and 16-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 17, 2022Primary Examiner, Art Unit 1717